Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is rejected as being vague and indefinite when it recites "a lower limit temperature T1 of a nematic phase of liquid crystal material of… and an upper limit temperature T2 of a nematic phase …”, because the “lower limit temperature” and “upper limit temperature” are not clearly defined. The present specification set forth “when the lower limit temperature T1 and the upper limit temperature T2 of the liquid crystal material are in the above range, the latent air bubbles in the liquid crystal layer LC are prevented from becoming air bubbles of visible size”, in fact the recitation does 
Claim 3 and 4 are rejected as being vague and indefinite when they recite "a temperature width of the nematic phase of 150°C (160°C) or higher”, because the “temperature width” are not clearly defined. The present specification set forth “when the temperature width of the liquid crystal material are in the above range, the latent air bubbles in the liquid crystal layer LC are prevented from becoming air bubbles of visible size”, however, without stating a start point of the temperature width as recited, the temperature can be in any temperature ranges (such as -150 to 0, 0 to 150, 100 to 250 or 200 to 350). It is also noted that the pure liquid crystal composition should not contain latent air bubble when the LC layer is properly injected into the LC cell, which is well known in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asagi et al (WO 2018038209, English equivalent US 2019/0229431, ‘431 hereafter, is cited in this office action).
Regarding claims 1-10 and 12, ‘431 discloses a liquid crystal cell in which a plurality of antenna units are arranged, comprising a TFT substrate including a first dielectric substrate, a plurality of TFTs and patch electrodes electrically connected to the TFTs; and a first alignment film formed to cover a groove part between the patch electrodes adjacent to each other; a slot substrate including a second dielectric substrate, a slot electrode and a second alignment film formed to cover the slot electrode; and a liquid crystal layer sandwiched between the TFT substrate and the slot substrate in which the patch electrodes and the slot electrode are arranged to face each other (Fig 1, Fig 26A-26B, [0014]-[0026], [0074]-[0081]); wherein the liquid crystal layer having a dielectric anisotropy higher than 4  and thickness in a range from 1 to 500 micron, which naturally has thickness difference between different region based upon its slot and groove structure of the electrodes (see Figs 7, 21 and 26, [0088]-[0089]), is constituted of liquid crystal material having isothiocyanate group with chemical formula 

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action; and to include all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not disclose, teach or fairly suggest a liquid crystal cell as recited in the present claim 1, wherein the liquid crystal layer includes the first region located between each of the patch electrodes and the slot electrode and having small thickness, and the second region located between the groove part and the slot electrode and having large thickness, and the first alignment film has a thickness at a portion in contact with the liquid crystal layer in the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782